DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the response, filed on 11/25/2021, claim 13 was amended, claims 14-16 were canceled, and claims 17-28 were added. 
The claim amendments and cancellations overcome all the objections to claims 14-16, the rejection of claims 13-16 under 35 U.S.C. 112(b), the rejection of claims 13-14 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0048363 (Gilberti et al.), the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Gilberti et al. in view of US 2,904,337 (Canning), and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Gilberti et al. in view of US 2011/0012309 (Schreff).
Claims 13, 17-23, and 25-28 are currently pending.

Specification
The amendment filed on 5/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material increased the specification from 29 pages (162 paragraphs - see the originally filed specification filed on 10/18/2019) to 42 pages (235 paragraphs), the difference being a significant amount of subject matter not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 13, 17-23, and 25-28 are objected to because of the following informalities:  
In claim 13 line 2, “to open” should be changed to --to an open--.
In claim 13 lines 4-5, “one or more fasteners is a hook and loop fastener of the set are positioned” should be changed to --the at least one fastener of the set is a hook and loop fastener positioned--.
In claim 13 lines 6-7, “configuration, and internal surface in an open” should be changed to --configuration and on an internal surface in the open--.
In claim 13 line 13, “in an open” should be changed to --in the open--.

In claim 13 lines 18-19, “in the set of loops is configured to be secured to a periphery” should be changed to --in the one or more sets of loops is configured to be secured to the periphery--.
In claim 13 lines 26-27, “surface around the perimeter of the sand pit training bag in a closed bag configuration;” should be changed to --surface of the sand pit training bag in the closed bag configuration; and--.
In claim 17 line 2, “of a hook and releasable fasteners to fold” should be changed to --of hook and loop fasteners folded--.
In claim 17 lines 2-3, “fasteners components” should be changed to --fasteners--.
In claim 18 lines 1-3, “comprising of on one” should be changed to --further comprising one--.
In claim 18 lines 3-4, “straps is located in the external and internal surface” should be changed to --straps are located on the external and internal surfaces--.
In claim 19 line 1, “comprising of at least” should be changed to --further comprising at least--.
In claim 19 line 2, “webbing over top of one” should be changed to --webbing over one--.
In claim 20 line 4, “or hard” should be changed to --or for hard--.
In claim 20 line 5, “comprises of at least” should be changed to --further comprises at least--.
In claim 21 line 1, “comprising of at least” should be changed to --further comprising at least--.
In claim 22 line 1, “comprising of at least” should be changed to --further comprising at least--.

In claim 23 line 1, “comprising of at least” should be changed to --further comprising at least--.
In claim 25 line 1, “comprising of at least” should be changed to --further comprising at least--.
In claim 26 line 1, “comprising” should be changed to --further comprising--.
In claim 27 line 1, “comprising” should be changed to --further comprising--.
In claim 28 line 1, “comprising” should be changed to --further comprising--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 17, the limitation “one or more layers of a hook and releasable fasteners to fold over and under one or more surface fasteners” introduces new matter as it is not explicitly found in the disclosure. The specification discloses in paras [0082], [0113], and [0136] that the perimeter walls, sand fillers, and vertical wall segments, respectively, are each allowed to be folded via hook and loop fasteners. The specification fails to explicitly disclose that the hook and loop fasteners themselves are folded over and under one or more surface fasteners. 
In claim 19, the limitation “at least one grip in conjunction with one or more layers of seat belt webbing over top of one or more layers of compressed fabric” introduces new matter as it is not explicitly found in the disclosure. The specification discloses in para [0048] that the grips can be constructed out of seat belt webbing with compressed fabric. However, the specification does not explicitly disclose that the at least one grip is in conjunction one or more layers of seat belt webbing over top of one or more layers of compressed fabric.
In claim 28, the limitation “at least one foldable layer of a hook and loop fastener to fold over at least once to secure all sand and/or minerals in the enclosure” introduces new matter as it is not explicitly found in the disclosure. The specification discloses in paras [0082], [0113], and [0136] that the perimeter walls, sand fillers, and vertical wall segments, respectively, are each allowed to be folded via hook and loop fasteners. The specification fails to explicitly disclose that the hook and loop fasteners themselves are folded over at least once. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “hook and loop fastener… positioned around the periphery of an external surface in a closed bag configuration, and internal surface in an open bag configuration” in lines 4-7, which is vague and indefinite. It is unclear if the hook and loop fastener around the periphery of the external surface and the hook and loop fastener on the internal surface are two different hook and loop fasteners or the same hook and loop fastener. If 
Claim 13 recites the limitation “the set of at least one fastener compartment straps to the internal surface” in lines 11-12, which is vague and indefinite. Firstly, it appears that the term “compartment straps” is misused as a verb. Secondly, it is unclear by the grammatical structure of the sentence how the at least one fastener interfaces with the internal surface via the action of compartment straps.
Claim 17 recites the limitation “one or more layers of…fasteners to fold over and under one or more surface fasteners” in lines 1-3, which is vague and indefinite. It is unclear how the layers of fasteners fold over and under one or more surface fasteners because it is unclear from the disclosure how this structure is achieved. Does the folding over and under occur during manufacturing or during operation of the bag?
Claim 17 recites the limitation "the exterior perimeter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “fold over and under one or more surface fasteners…for a transition from a closed to open configuration partially or fully on a surface” in lines 2-4, which is vague and indefinite. It is unclear how the action of folding contributes to the transition of the bag from a closed to open configuration. It is further unclear what “partially or fully on a surface” refers to. 
Claim 18 recites the limitation “the one or more compartment straps is located in the external and internal surface” in lines 3-4, which is vague and indefinite. In the scenario where only one compartment strap is used, it is unclear how one compartment strap can be located on both the external and internal surfaces.

Claim 20 recites the limitation "the closed sand pit training bag configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “at least one loop” in line 1, which is vague and indefinite. It is unclear if the at least one loop is the same structure as the “one or more sets of loops” in claim 13 or a separate structure.
Claim 22 recites the limitation “at least one set of fasteners” in lines 1-2, which is vague and indefinite. It is unclear if the at least one set of fasteners is the same structure as the “set of at least one fastener” in claim 13 or a separate structure.
Claim 22 recites the limitation “hook and loop fastener on the internal and external surface” in lines 2-3, which is vague and indefinite. It is unclear how one hook and loop fastener can be located on both the internal and external surfaces.
Claim 22 recites the limitation “hook and loop fastener…to secure the sand pit training bag in and closed and open configuration” in lines 2-4, which is vague and indefinite. Firstly, the limitation contains a grammatical error and should be changed to --bag in closed and open configurations-- or the like. Secondly, it is unclear how the hook and loop fastener can secure the sand pit training bag in both the closed and open configurations.
Claim 23 recites the limitation “at least one flat durable surface” in lines 1-2, which is vague and indefinite. Is the at least one flat durable surface the same structure as “at least one layer of a fixed flat durable surface” in claim 13 or is it a separate structure?
Claim 25 recites the limitation “on the interior and exterior” in lines 2-3, which is vague and indefinite. It is unclear what structure the interior and exterior refer to.

Claim 27 recites the limitation “at least one set of fasteners” in lines 1-2, which is vague and indefinite. It is unclear if the at least one set of fasteners is the same structure as “a set of at least one fastener” in claim 13 or a separate structure.
Claim 27 recites the limitation “hook and loop fastener on the interior and exterior” in lines 2-3, which is vague and indefinite. It is unclear how one hook and loop fastener can be located on both the interior and exterior. Furthermore, there is insufficient antecedent basis for the limitation “the interior and exterior” in the claim. Additionally, it is unclear what structure the interior and exterior refer to.
Claim 28 recites the limitation "the enclosure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784